Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered May 20, 1986, convicting him of burglary in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although there was testimony by a police fingerprint expert which could have led to an inference by the jury that the defendant had a prior criminal record, the court’s immediate curative instruction corrected any prejudicial effect that evidence may have had (see, People v Tisdale, 114 AD2d 869). In any event, the error was harmless beyond a reasonable doubt as the evidence of the defendant’s guilt was overwhelming (see, People v Crimmins, 36 NY2d 230). Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.